               Case 1:20-cv-02205-VSB Document 34 Filed 01/26/21 Page 1 of 2


                                                                              Michael C. Lynch
                                                                              Kelley Drye & Warren LLP
                                                                              101 Park Avenue
                                                                              New York, NY 10178
                                                                              Tel: (212) 808-5082
                                                                              Fax: (212) 808-7897
                                                                              mlynch@kelleydrye.com


January 26, 2021

BY ECF

The Honorable Vernon S. Broderick
United States District Court, Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

         Re:    C.Q. v. Estate of David Rockefeller, et al.,
                Civ. No. 20-cv-02205-VSB

Dear Judge Broderick:

                We represent defendants David Rockefeller, Jr., Richard E. Salomon, and James S. Sligar,
as the Executors of the Estate of David Rockefeller, and Margaret Dulany Rockefeller (collectively,
“Defendants”) in the referenced matter. Pursuant to Your Honor’s Individual Rules and Practices in
Civil Cases Section 4.I, we write to request that Your Honor “so-order” the parties’ stipulation and
[proposed] order (the “Stipulation”) setting forth an amended briefing schedule on Defendants’
motion to dismiss the first amended complaint. In accordance with the Court’s ECF Rules and
Instructions, the Stipulation has been electronically filed as ECF No. 33.

               Under the original briefing schedule (ECF No. 32), Defendants’ motion to dismiss is due
January 29, 2021. The parties, however, have agreed to a revised briefing schedule, as set forth in the
Stipulation, providing for a short, fourteen day extension of all deadlines to accommodate
unanticipated obligations in the undersigned’s schedule. Under this revised briefing schedule,
Defendants’ motion is due February 12, 2021, plaintiff’s opposition is due March 12, 2021, and
Defendants’ reply is due March 31, 2021.

              No party has made a prior request to adjourn the briefing schedule set forth in ECF No.
32. The parties jointly request that the Court “so-order” the Stipulation.

                Thank you for your consideration.
             Case 1:20-cv-02205-VSB Document 34 Filed 01/26/21 Page 2 of 2


Hon. Vernon S. Broderick
January 26, 2021


                                           Respectfully,




                                           Michael C. Lynch

cc: Danielle George, Esq. (via ECF)




KELLEY DRYE & WARREN LLP                                                     2
